                   Case 2:14-cr-00212-RSL Document 53 Filed 03/10/21 Page 1 of 2
PROB 12C-SUP
(01/13)                     UNITED STATES DISTRICT COURT
                                                         for
                                     Western District of Washington
                                          Supplemental
                                     Thompson Lawrence L. Violation
                                                          12C SUP Petition
Name of Offender: Lawrence L. Thompson                                     Case Number: 2:14CR00212RSL-001
Name of Judicial Officer: The Honorable Robert S. Lasnik, United States District Judge
Date of Original Sentence: 04/10/2015                                               Date of Report: 03/10/2021
Original Offense:      Possession of Methamphetamine with Intent to Distribute
Original Sentence:     84 months of custody, 3 years of supervised release
Type of Supervision: Supervised release                              Date Supervision Commenced: 07/17/2020
Assistant United States Attorney: Stephen Hobbs                             Defense Attorney: Jennifer Wellman
Special Conditions Imposed:
7 Substance Abuse               7 Financial Disclosure                 Restitution:
7 Mental Health                    Fine                                Community Service
7 Other: Search, Moral Reconation Therapy, ad no cash/self-employment
                                         PETITIONING THE COURT
       To issue a warrant under seal
       To issue a summons
7      To incorporate the violation(s) contained in this petition in all future proceedings with the violation(s)
previously reported to the court on November 17, 2020.

I allege Lawrence L. Thompson has violated conditions of supervision by:

  Violation
  Number Nature of Noncompliance
   5.       Failure to participate in substance abuse treatment, as directed, in violation of a special condition of
            supervision.
   6.       Failure to participation in mental health treatment, as directed, in violation of a special condition of
            supervision.

I incorporate by reference the information contained in the attached memorandum.
United States Probation Officer Recommendation:
7 The term of supervision should be
  7 revoked.
     extended for      years, for a total term of   years.
  The conditions of supervision should be modified as follows:

   Detention pending final adjudication due to
      risk of flight.
      danger to community.
                   Case 2:14-cr-00212-RSL Document 53 Filed 03/10/21 Page 2 of 2

The Honorable Robert S. Lasnik, United States District Judge                                                   Page 2
Supplemental Violation                                                                                  March 10, 2021

I swear under penalty of perjury that the                  APPROVED:
foregoing is true and correct.                             Monique D. Neal
                                                           Chief United States Probation and Pretrial Services Officer
Executed on this 10th day of March, 2021.                  BY:

A                                                          A
Raymond E. Cowles                                          Brian Johnson
United States Probation Officer                            Supervising United States Probation Officer

                         THE COURT FINDS PROBABLE CAUSE AND ORDERS:
    The Issuance of a Warrant under seal
    (conditions of supervision shall remain in effect pending final adjudication)
    The Issuance of a Summons
    (conditions of supervision shall remain in effect pending final adjudication)
x   To incorporate the violation(s) contained in this petition in all future proceedings with the violation(s)
    previously reported to the court
    Other




                                                                               Signature
                                                                               Si        off Judicial
                                                                                             J di i l Officer
                                                                                                      Offi
                                                                                  March 10, 2021
                                                                                            Date
